Citation Nr: 0941240	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a right shoulder 
disability, to include as due to the Veteran's service-
connected low back strain.

3.  Entitlement to service connection for a neck disability, 
to include as due to the Veteran's service-connected low back 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Seattle, 
Washington.  The RO in Reno, Nevada currently holds 
jurisdiction over the claims.

The Veteran appeared at an August 2009 video conference 
hearing.  A transcript is of record.

The issues entitlement to service connection for a right 
shoulder disability and neck disability, to include as due to 
the Veteran's service-connected low back strain, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's service-connected low back strain is not shown 
to be manifested by forward flexion of 60 degrees or less, a 
combined range of motion of the thoracolumbar spine of 120 
degrees or less, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected low 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in June 2008 and in 
August 2008, subsequent to the November 2007 adjudication.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the June 2008 and August 2008 notices were not provided 
prior to the November 2007 adjudication, the claimant has had 
the opportunity to submit additional argument and evidence, 
and to meaningfully participate in the adjudication process.  
The claim was subsequently readjudicated in a July 2008 
statement of the case and in a May 2009 supplemental 
statement of the case (SSOC), following the provision of 
notice in June 2008 and August 2008, respectively.  As such, 
any timing deficiencies have been cured.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the June 2008 and August 2008 correspondences in light of the 
Federal Circuit's decision, the Board finds that the Veteran 
has received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claim.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  
  
Duty to Assist

VA has obtained VA treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran VA examinations in 
April 2006, October 2007 and February 2009; and afforded the 
Veteran the opportunity to give testimony at an August 2009 
video conference hearing.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
and his representative have not contended otherwise.  Since 
the last VA examination conducted in 2009, there is no lay or 
medical evidence suggesting an increased severity of symptoms 
to the extent that a higher rating may still be possible.  
Thus, there is no duty to provide further medical examination 
for this claim.  See VAOPGCPREC 11- 95 (Apr. 7, 1995).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  

Increased Rating

The present appeal involves the Veteran's claim that the 
severity of his service-connected low back strain warrants a 
higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

The Veteran's service-connected low back strain has been 
rated by the RO under the provisions of Diagnostic Code 
5237.  Under this regulatory provision, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks warrants a 20 
percent evaluation.  Incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months warrants a 40 percent evaluation.  A 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.  

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note 1.

The Board notes that under Diagnostic Code 5003 for 
degenerative arthritis, ratings are based on the limitation 
of motion of the affected joint or joints.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5003.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in VA's Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of the presence or absence of the claimed 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Historically, the Veteran received in service treatment for 
recurrent low back strain.  A January 1975 RO rating decision 
granted service connection for low back strain, and assigned 
an initial noncompensable rating.

In pertinent part, the Veteran filed a claim for an increased 
rating in January 2006, alleging a worsening of his back 
symptoms which included sleep difficulty due to pain. 

In a statement received in April 2006, the Veteran described 
low back pain which interfered with his ability to stand, sit 
or drive for prolonged periods of time.  He reported sleep 
impairment due to pain which interfered with his 
employability.

The Veteran's VA clinical records reflect treatment for low 
back pain with Ibuprofen and Capsaicin cream.  

When the Veteran was afforded a VA examination in April 2006, 
he complained of constant pain that he described as dull that 
was sometimes sharp and annoying.  He said that he had pain 
that lasted all day and sometimes during flareups the pain 
would last for several days.  On a scale of 1 to 10 (with 10 
being the most intense pain experienced), the Veteran rated 
his pain a 5; however, during flareups, he rated his pain 
from 7 to 8.  His pain episodes were triggered with prolonged 
standing, sitting or lying supine.  For example, his pain was 
triggered with standing or sitting for more than 20 minutes, 
or driving more than 50 miles.  His symptoms were also 
aggravated by activities such as bending.  He was limited in 
performing household chores, but could function with his 
employment.  His pain caused sleep difficulty, which made him 
feel groggy and sleepy the next day.  He obtained a moderate 
relief of symptoms with use of Motrin.  

Upon physical examination, the Veteran's thoracolumbar spine 
did not reveal any abnormal postures, swelling, or curvatures 
of the spine.  Forward flexion was from 0 to 80 degrees; 
lumbar extension was from 0 to 20 degrees with pain; left 
lateral flexion was from 0 to 30 degrees with some mild pain; 
right lateral flexion was from 0 to 20 degrees with some mild 
pain; and left and right lateral rotation was from 0 to 30 
degrees with no pain.  The VA examiner diagnosed chronic low 
back pain on the Veteran's lower thoracic and upper lumbar 
spine areas.  The examiner indicated that the Veteran may 
have a component of osteoarthritis and ligament strain 
causing his low back pain.  X-ray examination of the lumbar 
spine was interpreted as showing mild scoliosis, minimal disc 
space narrowing at L5-S1 and L4-L5, minimal facet hypertrophy 
at multiple levels, and mild osteopenia.  X-ray examination 
of the thoracic spine showed mild thoracic spondylosis with 
slight accentuation of dorsal kyphosis.

In a statement received in September 2006, the Veteran 
alleged a worsening of his low back pain which had been 
affecting his work, sleep and sexual life.

In September 2006, a VA treatment record shows that the 
Veteran was seen to obtain refills for medication to 
alleviate his back pain.  He characterized his pain as an 
ache of 4/10 severity.

The Veteran was afforded another VA examination in October 
2007.  At that time, the Veteran reported an unlimited 
ability to walk over flat and uneven terrain but did 
experience pain with prolonged walking.  He denied a history 
of unsteadiness or falls.  He reported a 2 hour maximum for 
sitting, and an inability to perform activities such as 
physical sports, running, jumping, squatting, stooping, or 
kneeling without an escalation of lower back symptoms.

On examination, the Veteran walked without significant limp 
or list.  He was able to heel gait without complaints, but 
reported mild lower back discomfort with toe gait.  The 
Veteran was able to move in symmetrical fashion.  He was 
smooth at the beginning with repetitive motion, but developed 
an escalation of pain, discomfort, and muscle spasm with an 
occasional interruption of rhythm of motion which became 
coarser with increasing loads placed on the thoracolumbar 
region.  The Veteran's head sat squarely in the center of the 
shoulders, and there was no noticeable abnormal curvature of 
the thoracolumbar spine.  Forward flexion was from 0 to 90 
degrees with pain at 85 degrees of flexion.  Extension was 
from 0 to 30 degrees; right and left lateral flexion and 
rotation was from 0 to 30 degrees.  X-ray examination of the 
lumbar spine showed mild levoscoliosis.  The VA examiner 
diagnosed chronic strain lumbosacral spine with residuals.

When the Veteran was afforded a VA examination in February 
2009, he reported pain which he estimated as a 3 to 4 in 
intensity.  He said that sometimes, it went as high as 5.  He 
stated that the pain varied from piercing pain to a deep 
ache.  He reported that the pain was constant and moderate 
and occurred daily.  He described weekly disability flare-ups 
which lasted 1 to 2 days in duration, often caused by 
prolonged sitting.  The Veteran estimated a one-third to one-
half loss of motion during flare-ups with a gradual return to 
more normal motion.  He denied incapacitating episodes of low 
back pain in the last 12 month period.  There was no 
limitation to walking.

Upon physical examination, the Veteran's spine was 
symmetrical with normal posture, head position and gait.  
Kyphosis was noted as the only abnormal spinal curvature.  
There was no muscle spasm or atrophy of the thoracic 
sacrospinalis, and the examiner indicated that there was no 
muscle spasm, localized tenderness, or guarding severe enough 
to be responsible for abnormal gait or abnormal spinal 
contour.  Flexion was from 0 to 70 degrees, extension was 
from 0 to 15 degrees, left lateral flexion was from 0 to 30 
degrees, left lateral rotation from 0 to 35 degrees, right 
lateral flexion was from 0 to 15 degrees, and right lateral 
rotation from 0 to 20 degrees.  There was objective evidence 
of pain on active range of motion.  The impression from a 
February 2009 x-ray showed that there were early degenerative 
changes at L4-L5, L5-S1 with bilateral facet arthrosis.  The 
examiner offered a diagnosis of degenerative disc and 
degenerative joint disease of the lumbosacral spine without 
(w/o) radiculopathy but moderate range of motion (ROM) 
restriction.

The VA examiner noted that the Veteran's thoracolumbar spine 
disability resulted in decreased mobility, problems with 
lifting and carrying, lack of stamina, weakness, fatigue, and 
decreased strength with lower extremity pain.  Although his 
duties were largely sedentary in nature, the Veteran's 
prolonged sitting requirements caused him additional pain and 
disability.  He reported increased absenteeism.  The Veteran 
felt obliged to get up and walk about his work area when 
assignment called for prolonged sitting.  

At his hearing in February 2009, the Veteran testified that 
his low back disability interfered with his ability to sit or 
stand for prolonged periods of time.  However, he stated that 
his employer had been able to provide accommodations for his 
disability.

On review of the record, the Board finds that a rating in 
excess of 10 percent under Diagnostic Code 5237 is not 
warranted for any time during the appeal period.  As 
reflected in the above-mentioned VA examination reports, the 
Veteran's flexion of the thoracolumbar spine has been greater 
than 60 degrees and the combined range of motion of the 
thoracolumbar spine has been greater than 120 degrees.  The 
Veteran demonstrates some thoracic kyphosis and mild 
levoscoliosis detected by X-ray examination, but the VA 
examiner in 2009 provided opinion that the spinal contour 
abnormalities were not due to muscle spasm, localized 
tenderness, or guarding.  There is no opinion to the 
contrary.  Clearly, there is no evidence of ankylosis.

The Board also finds that consideration of a higher rating 
based on functional loss due to pain, weakness, fatigability, 
or incoordination is not warranted.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  The 
Board is cognizant of the Veteran's descriptions of weekly 
flare-ups of disability which last 1 to 2 days in duration.  
He described an approximate one third to one half loss of 
motion during these flare-ups of disability.

On VA examination in April 2006, the VA examiner commented 
that the Veteran had negative DeLuca on forward flexion.  
However, the Veteran did have positive DeLuca on lumbar 
extension, but no further loss of his current range of 
motion, which was already limited due to pain that caused a 
major functional impact.  The VA examiner additionally noted 
that the Veteran also had a positive DeLuca on left lateral 
flexion, but with no loss of his range of motion.  The VA 
examiner continued that the left lateral flexion was not 
limited, but the Veteran did complain of pain after 
repetitive use causing a minor functional impact.  The VA 
examiner noted that the Veteran had positive DeLuca on the 
right lateral flexion causing further loss of 10 degrees on 
range of motion.  The VA examiner observed that right lateral 
flexion was limited because of pain and fatigue that caused a 
major functional impact.  The VA examiner noted that the 
Veteran had positive DeLuca on left lateral rotation, but 
with no further loss of range of motion.  Again, the Veteran 
complained of pain on left lateral rotation causing a minor 
functional impact.  The VA examiner further observed that 
that Veteran had positive DeLuca on the right lateral 
rotation causing a further loss of 10 degrees from his range 
of motion, which was limited because of pain that caused 
major functional impact.

Moreover, on the most recent VA examination in February 2009, 
the VA examiner noted that there was objective evidence of 
pain following repetitive motion, but no additional 
limitations after three repetitions of range of motion.

Even with consideration of 38 C.F.R. §§ 4.40 and 4.45, the 
Board finds that the Veteran's overall thoracolumbar spine 
disability does not meet or more nearly approximate the 
criteria for a 20 percent rating under the applicable 
schedular criteria.  Even assuming a total 10 percent loss of 
motion in all range of motion during flare-ups of disability, 
the Veteran falls short of the criteria for a compensable 
rating under Diagnostic Code 5237.  The Board places greater 
probative weight to the findings of trained medical examiners 
rather than an unreliable estimation of motion loss provided 
by the Veteran.  In any event, considering the frequency and 
duration of symptoms reported by the Veteran, the Board is of 
the opinion that a rating higher than 10 percent is not 
warranted when taking into consideration 38 C.F.R. §§ 4.40 
and 4.45.

While there is x-ray evidence of arthritis, the Board notes 
that a higher rating pursuant to Diagnostic Code 5003 would 
not be available in the case here.  With evidence of 
limitation of motion, the highest available rating would be 
only 10 percent.  

Further, there were no objective neurologic abnormalities to 
warrant a separate rating under the appropriate diagnostic 
code.  When the Veteran underwent a VA examination in April 
2006, it was noted that there were no associated features or 
symptoms of bladder problems or bowel problems.  Upon 
neurological examination, it was observed that the Veteran 
did have intact sensation on both of his lower extremities.  
It was additionally noted that he had good motor functioning 
and muscle strength.  It was noted that the Veteran did have 
intact deep tendon reflexes of the knees and ankle areas and 
that he did have a normal sphincter tone on rectal 
examination.  The VA examiner reported that the Veteran had 
negative Lasegue's sign.

On VA examination in October 2007, the Veteran's sensory 
perception to light touch was intact and protective sensation 
was preserved.  There was no atrophy of the majority muscle 
groups and muscle tone was satisfactory.  Muscle strength of 
the major muscle groups were +5 bilaterally.  In addition, 
deep tendon reflexes at the patella level was +1 on the right 
and left side, and absent at the Achilles level bilaterally.  
Further, the Veteran indicated that he had good sensation to 
the perineal and scrotal regions, and had voluntary motor 
control of the rectal and bladder sphincter.  In addition, 
straight leg raises were negative bilaterally.  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is also not for application.  In an 
October 2007 VA examination report, it was noted that there 
were no signs of radiculopathy or subjective complaints 
involving the upper or lower extremities.  On VA examination 
in February 2009, it was noted that there had been no 
incapacitating episodes of low back pain in the last 12-month 
period.  Clearly, there are no instances of incapacitating 
episodes of IVDS that have required bed rest prescribed by a 
physician and treatment by a physician.

Based on the above, the Board finds that the Veteran's 
service-connected thoracolumbar spine disability does not 
meet the criteria for rating greater than 10 percent for any 
time during the appeal period.  In so holding, the Board has 
considered the Veteran's report of low back pain with 
functional limitations.  However, the Veteran's descriptions 
of symptoms and functional limitations are greatly outweighed 
by the medical findings of record concerning the overall 
degree of his disability.  There is no further doubt of 
material fact to be resolved in the Veteran's favor.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

On review of the record, the Board finds that all symptoms 
and the level of disability resulting from the Veteran's 
service-connected thoracolumbar spine disability are 
addressed by criteria found in the rating schedule.  The 
Veteran experiences pain with some limitation of motion which 
is addressed in his schedular ratings.  There are no unusual 
aspects of disability not contemplated by the applicable 
criteria, and higher ratings are available under several 
different formularies.  The Veteran reports instances of 
absenteeism but, during his February 2009 VA examination, he 
specifically reported working full time and only losing 7 
days from work during the last twelve-month period due to 
incapacitating pain in the cervical spine.  Notably, the 
schedular criteria contemplate loss of a working time due to 
exacerbations commensurate with the varying disability 
ratings which may be assigned.  38 C.F.R. §§ 4.1, 4.2.  In 
the Board's opinion, the schedular rating assigned adequately 
address all aspects of his disability.

Therefore, the first prong of the Thun test is not satisfied 
and referral for extraschedular consideration is not 
warranted.

The Veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  


ORDER

Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling, is denied. 


REMAND

At the August 2009 video conference hearing, the Veteran 
testified that he underwent surgery for his right shoulder in 
September 2008 at the Michael O'Callaghan Federal Hospital at 
Nellis Air Force Base (AFB) in Nevada.  The Board notes that 
treatment records regarding this surgery are not of record.  
Accordingly, the RO should obtain the missing records in 
order to fulfill the VA's duty to assist the Veteran.  This 
is particularly so in view of the fact that these are records 
in the custody of the federal government and thus are 
constructively part of the record on appeal.  38 U.S.C.A. § 
5103A(b).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Board notes that all 
theories of entitlement--direct and secondary--must be 
considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 
(Fed. Cir. 1998).  Here, the Veteran was provided a VA 
examination in February 2009 to determine whether his right 
shoulder and neck disabilities were directly related to 
service.  However, the Veteran was not provided a VA 
examination to determine whether his right shoulder 
disability and/or neck disabilities were secondary to his 
service-connected low back strain.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's clinical records 
from Michael O'Callaghan Federal Hospital 
at Nellis AFB, Nevada for his right 
shoulder disability since September 2008.

2.  Schedule the Veteran for additional VA 
examination to determine whether his 
claimed right shoulder and cervical spine 
disabilities are proximately due to 
service-connected low back strain.  Any 
and all studies deemed necessary by the 
examiner should be completed.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination, and the examination 
report should reflect that such review is 
accomplished.  

The examiner is requested to provide 
opinion as to whether it is at least as 
likely as not (probability of 50 % or 
more) that the Veteran's current right 
shoulder and/or neck disabilities are 
aggravated by, proximately due to, or the 
result of the Veteran's service-connected 
low back strain.  A rationale should be 
provided for any opinion offered.

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

3.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a SSOC 
and allow an appropriate period of time 
for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


